Name: Commission Directive 2005/46/EC of 8 July 2005 amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for amitraz (Text with EEA relevance)
 Type: Directive
 Subject Matter: plant product;  consumption;  agricultural policy;  animal product;  deterioration of the environment;  foodstuff
 Date Published: 2005-07-09; 2006-10-18

 9.7.2005 EN Official Journal of the European Union L 177/35 COMMISSION DIRECTIVE 2005/46/EC of 8 July 2005 amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for amitraz (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals (1) and in particular Article 10 thereof, Having regard to Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin (2) and in particular Article 10 thereof, Having regard to Council Directive 90/642/EEC of 27 November 1990 on fixing of maximum levels for pesticide residues in and on certain products of plant origin including fruit and vegetables (3) and in particular Article 7 thereof, Whereas: (1) For the existing active substance amitraz a decision was taken not to include it in Annex I to Council Directive 91/414/EEC (4) by Commission Decision 2004/141/EC (5). This Decision provides that plant protection products containing this active substance shall no longer be authorised for use in the Community except for a limited number of uses, where at the moment no alternatives are available (essential uses). (2) Decision 2004/141/EC allowed a phasing out period, and it is appropriate that maximum residue levels (MRLs) premised on the notion that use of the substance concerned is not authorised in the Community, should not apply until the end of the phasing out period applying to that substance. (3) For amitraz MRLs for residues resulting from veterinary medicinal uses have been set on animal products in the framework of Council Regulation (EC) No 2377/90 (6). It is appropriate to take these into account in this Directive. (4) Community MRLs and the levels recommended by the Codex Alimentarius (7) are fixed and evaluated following similar procedures. There are a limited number of Codex MRLs for amitraz. These have been considered in the setting of the MRLs fixed in this Directive. Codex MRLs that will be recommended for withdrawal in the near future were not taken into account. The MRLs based on Codex MRLs having been evaluated in the light of the risks for the consumers, no risk was established. (5) In order to ensure that the consumer is adequately protected from exposure to residues resulting from unauthorised uses of plant protection products, MRLs should be set for the relevant product/pesticide combinations at the lower limit of analytical determination. (6) It is therefore necessary to amend several of the pesticide residues arising from use of amitraz in the Annexes to Directives 86/362/EEC, 86/363/EEC and 90/642/EEC to allow for proper surveillance and control of the prohibition of their uses and to protect the consumer. (7) The relevant annexes to Directives 86/362/EEC, 86/363/EEC and 90/642/EEC should therefore be amended accordingly. (8) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 In part A of Annex II to Directive 86/362/EEC the following row is replaced: Pesticide residue Maximum level in mg/kg Amitraz including the metabolites containing the 2,4-dimethylaniline moiety expressed as amitraz 0,05 (8) cereals Article 2 In part B of Annex II to Directive 86/363/EEC the following rows are replaced: Pesticide residue Maximum level (mg/kg) Of meat, including fat, preparations of meat, offals and animal fats as listed in Annex I within CN code Nos 0201, 0202, 0203, 0204, 0205 00 00, 0206, 0207, ex02 08, 0209 00, 0210, 1601 00 and 1602 For milk and milk products listed in Annex 1 within CN code Nos 0401, 0402, 0405 00 and 0406 Of shelled fresh eggs, for birds eggs and egg yolks listed in Annex 1 within CN code Nos 0407 00 and 0408 Amitraz including the metabolites containing the 2,4-dimethylaniline moiety expressed as amitraz 0,05 (9), Poultry 0,01 (9) Article 3 The maximum pesticide residue levels for amitraz in Annex II to Directive 90/642/EEC are replaced by those in the Annex to this Directive. Article 4 1. Member States shall adopt and publish, by 9 January 2006 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply these provisions from 10 January 2007. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 5 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 6 This Directive is addressed to the Member States. Done at Brussels, 8 July 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 221, 7.8.1986, p. 37. Directive as last amended by Commission Directive 2005/37/EC (OJ L 141, 4.6.2005, p. 10). (2) OJ L 221, 7.8.1986, p. 43. Directive as last amended by Commission Directive 2004/61/EC (OJ L 127, 29.4.2004, p. 81). (3) OJ L 350, 14.12.1990, p. 71. Directive as last amended by Commission Directive 2005/37/EC. (4) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Regulation (EC) No 396/2005 of the European Parliament and of the Council (OJ L 70, 16.3.2005, p. 1). (5) OJ L 46, 17.2.2004, p. 35. (6) OJ L 224, 18.8.1990, p. 1. Regulation as last amended by Commission Regulation (EC) No 869/2005 (OJ L 145, 9.6.2005, p. 19). (7) http://apps.fao.org/CodexSystem/pestdes/pest_q-e.htm (8) Indicates lower limit of analytical determination. (9) Indicates lower limit of analytical determination. ANNEX Groups and examples of individual products to which the MRLs apply Amitraz including the metabolites containing the 2,4-dimethylaniline moiety expressed as amitraz 1. Fruit, fresh, dried or uncooked, preserved by freezing, not containing added sugar; nuts 0,05 (1) (i) CITRUS FRUIT Grapefruit Lemons Limes Mandarins (including clementines and other hybrids) Oranges Pomelos Others (ii) TREE NUTS (shelled or unshelled) Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (iii) POME FRUIT Apples Pears Quinces Others (iv) STONE FRUIT Apricots Cherries Peaches (including nectarines and similar hybrids) Plums Others (v) BERRIES AND SMALL FRUIT (a) Table and wine grapes Table grapes Wine grapes (b) Strawberries (other than wild) (c) Cane fruit (other than wild) Blackberries Dewberries Loganberries Raspberries Others (d) Other small fruit and berries (other than wild) Bilberries Cranberries Currants (red, black and white) Gooseberries Others (e) Wild berries and wild fruit (vi) MISCELLANEOUS Avocados Bananas Dates Figs Kiwi Kumquats Litchis Mangoes Olives Passion fruit Pineapples Pomegranate Others 2. Vegetables, fresh or uncooked, frozen or dry 0,05 (1) (i) ROOT AND TUBER VEGETABLES Beetroot Carrots Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yam Others (ii) BULB VEGETABLES Garlic Onions Shallots Spring onions Others (iii) FRUITING VEGETABLES (a) Solanacea Tomatoes Peppers Aubergines Others (b) Cucurbits  edible peel Cucumbers Gherkins Courgettes Others (c) Cucurbits  inedible peel Melons Squashes Watermelons Others (d) Sweet corn (iv) BRASSICA VEGETABLES (a) Flowering brassica Broccoli Cauliflower Others (b) Head brassica Brussels sprouts Head cabbage Others (c) Leafy brassica Chinese cabbage Kale Others (d) Kohlrabi (v) LEAF VEGETABLES AND FRESH HERBS (a) Lettuce and similar Cress Lamb's lettuce Lettuce Scarole Others (b) Spinach and similar Spinach Beet leaves (chard) Others (c) Water cress (d) Witloof (e) Herbs Chervil Chives Parsley Celery leaves Others (vi) LEGUME VEGETABLES (fresh) Beans (with pods) Beans (without pods) Peas (with pods) Peas (without pods) Others (vii) STEM VEGETABLES (fresh) Asparagus Cardoons Celery Fennel Globe artichokes Leek Rhubarb Others (viii) FUNGI (a) Cultivated mushrooms (b) Wild mushrooms 3. Pulses 0,05 (1) Beans Lentils Peas Others 4. Oil seeds Linseed Peanuts Poppy seeds Sesame seeds Sunflower seed Rape seed Soya bean Mustard seed Cotton seed 1 (2) Others 0,05 (1) 5. Potatoes 0,05 (1) Early potatoes Ware potatoes 6. Tea (leaves and stems, dried, fermented or otherwise, from the leaves of Camellia sinensis) 0,1 (1) 7. Hops (dried), including hop pellets and unconcentrated powder 0,1 (1) (1) Indicates lower limit of analytical determination. (2) Should this level not be confirmed or amended by a directive, with effect from 1 July 2007, the appropriate lower limit of analytical determination shall apply.